DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 10/19/22 in response to the Office Action of 7/19/22 are acknowledged and have been entered.
	Claims 21-26 have been added by Applicant.
	Claims 1, 3-7, 9-17, and 20-26 are pending.
	Claims 1, 3, 4, 16, and 17 have been amended by Applicant.
	Claims 1, 3-7, 9-17, and 20-26 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections Necessitated by Amendments.

Objections Withdrawn
	Objection to the specification is withdrawn.

Rejections Withdrawn
	Rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

	Rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al (PNAS, 2013, 110(11): 4255-4260), as evidenced by the Abstract of Cuk et al (Int J Cancer, 2013, 132: 1602-1612) is withdrawn.

	Rejection of claims under 35 U.S.C. 103 as being unpatentable over Williams et al (PNAS, 2013, 110(11): 4255-4260) in view of Dezso et al (WO 2013/003350 A2; 1/2/13), Argyopoulos et al (PLOS ONE, 2013, 8(1)(54662): 1-13), Cheng et al (Kidney International, 2014, 86: 433-444), Peng et al (Forensic Science International: Genetics Supplement Series 5, 2015, e674-e675), and Zhang et al (World J Gastroenterol, 2014, 20(34): 12241-12248), as evidenced by Mar-Aguilar et al (Asia Pac J Clin Oncol, 2013, 9(1): 53-9) is withdrawn.

	Rejection of claims under 35 U.S.C. 103 as being unpatentable over Williams et al (PNAS, 2013, 110(11): 4255-4260) in view of Krolewski et al (WO 2017/190003 A1; 11/2/17), Argyopoulos et al (PLOS ONE, 2013, 8(1)(54662): 1-13), Cheng et al (Kidney International, 2014, 86: 433-444), Peng et al (Forensic Science International: Genetics Supplement Series 5, 2015, e674-e675), and Zhang et al (World J Gastroenterol, 2014, 20(34): 12241-12248), as evidenced by Li et al (Cancer Medicine, 2019, 8: 7006-7017) is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1, 4-6, 9, 13-17, and 20 remain rejected and claims 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams et al (PNAS, 2013, 110(11): 4255-4260) in view of Liao et al (Molecular Cancer, 2010, 9(198): 1-10).
Williams et al teaches a method of profiling non-coding small RNAs in a sample comprising a providing a cell-free sample (after centrifugation of blood) comprising small non-coding RNAs in 500 L plasma (or serum), isolating mRNA from other components of the cell-free sample using an miRNEasy kit, subjecting said small non-coding RNA to reverse transcription to generate cDNA comprising a sequence corresponding to said small non-coding RNA, and subjecting said cDNA to sequence-by-synthesis that amplifies said cDNA and generates sequencing reads that are processed to identify said small non-coding RNA sequence (see pages 4259-4260 and Supplemental Methods beginning at page 13, in particular). Williams et al further teaches said method comprising using a result of said sequencing-by-synthesis to determine an amount of said small non-coding RNA in said cell-free sample (see Figure 5 and right column on page 4260, in particular). 
Williams et al does not specifically teach profiling small non-coding RNA that is not miRNA having a length between 50 and 100 nucleotides.  However, these deficiencies are made up in the teachings of Liao et al.
Liao et al teaches a small non-coding RNA, SNORD66, is elevated in lung cancer plasma as compared to corresponding normal controls (Figure 2, in particular). Instead of isolating SNORD66 using miRNEasy kit of Williams et al, Liao et al teaches SNORD66 non-coding RNA is isolated from plasma using a mirVana ncRNA Isolation Kit (page 20, in particular). The mirVana ncRNA isolation kit comprises silica matrix filtration (see https://www.thermofisher.com/order/catalog/product/AM1560 ). One of skill in the art would recognize SNORD66 is 76 bases in length. SNORD66 of Liao et al is an “orphan” non-coding RNA because SNORD66 of Liao et al is a non-coding RNA that is elevated (greater than 3.45-fold elevated; see Additional Table 1) in lung cancer cells as compared to the level of SNORD66 in normal cells (where it could be described as “largely undetectable” in some normal cells). While Liao et al does not describe SNORD66 as having “a 90th percentile expression in non-cancerous cells of below 0.5 count per-million cells”, Figure 1 of Liao et al demonstrates logarithmic differences in expression between some NSCLC tissue samples (comprising cells) with very high expression of SNORD66 and some non-cancerous tissues (comprising cells) expressing low (or no?) levels of SNORD66. Therefore, depending on non-cancerous cells used to assay a percentile in non-cancerous cells, SNORD66 has a 90th percentile expression in non-cancerous cells of below 0.5 count per-million cells (as recited by new claim 21). Liao et al further reports SNORD66 as having an area under the ROC value of 0.8139 (which is “at least about” 0.97 ) relative to a ratio of sensitivity value over specificity value wherein the values are calculated from nucleic acid samples from cancer patients and patients without cancer.
One of ordinary skill in the art would have been motivated, with an expectation of success, to determine whether a subject has lung cancer by performing a combined method comprising determining the level of SNORD66 non-coding RNA of Liao et al in a cell-free plasma sample from a patient by providing about 500 L of the cell-free samples (after centrifugation of the sample to remove any cells), isolating mRNA from other components of the cell-free samples using a mirVana ncRNA Isolation Kit of Liao et al, subjecting said SNORD66 non-coding RNA to reverse transcription to generate cDNA comprising a sequence corresponding to said SNORD66 non-coding RNA, subjecting said cDNA to sequence-by-synthesis that amplifies said cDNA and generating sequencing reads that are processed to identify said miRNA sequence as SNORD66 non-coding RNA, and using a result of said sequencing-by-synthesis to determine an amount of said SNORD66 non-coding RNA in said cell-free sample because Liao et al teaches a small non-coding RNA, SNORD66, is elevated in lung cancer plasma as compared to corresponding normal controls, Williams et al teaches non-coding RNA in cell-free samples is detected by providing about 500 L of the cell-free samples (after centrifugation of the sample to remove any cells), isolating mRNA from other components of the cell-free samples using an miRNEasy kit, subjecting said non-coding RNA to reverse transcription to generate cDNA comprising a sequence corresponding to said non-coding RNA, subjecting said cDNA to sequence-by-synthesis that amplifies said cDNA and generates sequencing reads that are processed to identify said non-coding RNA sequence, and using a result of said sequencing-by-synthesis to determine an amount of said miRNA in said cell-free sample, and cited references teach SNORD66 non-coding RNA is readily isolated from plasma, using a mirVana ncRNA isolation kit (as opposed to the miRNEasy kit of Williams et al).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 10/19/22, Applicant indicates one would not be motivated to modify, use, identify, or sequence oncRNA based upon Williams disclosing miRNA. Applicant further states one would not interchange concepts if claims recite that an oncRNA sequence is free of miRNA. Applicant further argues cited reference teach miRNA and no secondary reference cures a deficiency of Williams. 
The amendments to the claims and arguments found in the art have been carefully considered, but are not deemed persuasive. In regards to the argument that one would not be motivated to modify, use, identify, or sequence oncRNA based upon Williams disclosing miRNA, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, one would be motivated with an expectation of success to sequence the oncRNA SNORD66 of Liao et al for the reasons stated above.
In regards to the statement that one would not interchange concepts if claims recite that an oncRNA sequence is free of miRNA, one would be motivated with an expectation of success to sequence the oncRNA SNORD66 (which is not identified as miRNA) of Liao et al for the reasons stated above.
In regards to the argument that cited reference teach miRNA and no secondary reference cures a deficiency of Williams, Liao et al teaches the oncRNA SNORD66 (in addition to teachings discussing miRNA). Further, the teachings of Liao et al render obvious the deficiency of Williams et al (which does not teach profiling small non-coding RNA that is not miRNA having a length between 50 and 100 nucleotides) for the reasons stated above.

New Rejections Necessitated by Amendments
Claim Objections
Claim 3 is object to for improper disclosure of polynucleotide sequences, as it fails to comply with the requirements of 37 CFR 1.821 through 1.825. This definition sets forth limits, in terms of numbers of nucleotides, at or above which compliance with the sequence rules is required. Nucleotide and/or amino acid sequences as used in 37 CFR 1.821 through 1.825 are interpreted to mean an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides. (see MPEP 2422). NOTE: the sequence recited by claim 3, lacking a sequence identifier, also appears to be NEW MATTER (see below). If the sequence recited by claim 3 is indeed NEW MATTER, the examiner suggests canceling claim 3. Proper correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 3-7, 9-17, and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 3-7, 9-17, and 20-26 are rejected because claim 1 recites a method of sequencing an “orphan” non-coding RNA (oncRNA) and claim 24 recites a method of identifying the probability of presence of an “orphan” non-coding RNA (oncRNA) sequence. The metes-and-bounds of the claim are unclear because term oncRNA is not adequately defined. it is not precisely clear which non-coding RNAs are, or are not, considered “orphan” non-coding RNA. The specification provides multiple definitions of “orphan” non-coding RNA and the art does not provide a well-known definition of “orphan” non-coding RNA. The specification indicates “orphan” non-coding RNAs are specifically expressed in cancer cells (paragraph spanning pages 54-55, in particular). The specification further indicates “orphan” non-coding RNAs are expressed in cancer cells and “largely” undetectable in normal cells (first paragraph on page 81, in particular). It is unclear whether “orphan” non-coding RNAs are required to be only expressed in cancer cells (“specifically expressed”) or whether “orphan” non-coding RNAs are required to be expressed in cancer cells and permitted to be expressed at some unclear level (“largely undetectable”) in normal cells.
In the Reply of 10/19/22, Applicant cites page 37 of the instant specification and states oncRNA is non-coding RNA free of miRNA, snoRNA and tRNA. Applicant further argues one would readily appreciate how to distinguish oncRNA from other types of non-coding RNA by virtue of the state of the art techniques that are described in the specification. Applicant further argues in a cell-free method of sequencing the degree to which non-coding RNA other than oncRNA is present is highly improbable. Applicant further cites Figures 1 and 7 of the specification as providing an understanding how to arrive at oncRNA. Applicant further states oncRNA sequences are clearly and unambiguously identified in the specification by normalizing small non-coding RNA sequences identified from samples of cancer patients with the sequences from expression profiles of samples from healthy patients. 
The amendments to the claims and the arguments found in the Reply of 10/19/22 have been carefully considered, but are not deemed persuasive. In regards to the citation of page 37 of the instant specification and statement oncRNA is non-coding RNA free of miRNA, snoRNA and tRNA, it is acknowledged that oncRNA is non-coding RNA and that the oncRNA of the amended claims is not miRNA. However, the term oncRNA has not been defined as being free of miRNA, snoRNA (such as SNORD66 of Liao et al (Molecular Cancer, 2010, 9(198): 1-10)), or any other type of non-coding RNA. 
In regards to the argument that one would readily appreciate how to distinguish oncRNA from other types of non-coding RNA by virtue of the state of the art techniques that are described in the specification, it is unclear which particular results of techniques described in the specification are (or are not) indicative of an oncRNA.
In regards to the statement that in a cell-free method of sequencing the degree to which non-coding RNA other than oncRNA is present is highly improbable, objective evidence has not been provided to support such a statement. Further, the issue is not the presence of oncRNA. Rather, the issue is precisely what would (or would not) be considered oncRNA.
In regards to the citation of Figures 1 and 7 of the specification as providing an understanding how to arrive at oncRNA, Figure 1C is a heatmap that is described as showing 201 oncRNAs and Figure 7 is described as showing detecting of oncRNAs. However, the metes-and-bounds of the claims are unclear because the term oncRNA is not adequately defined.
In regards to the statement that oncRNA sequences are clearly and unambiguously identified in the specification by normalizing small non-coding RNA sequences identified from samples of cancer patients with the sequences from expression profiles of samples from healthy patients, the specification does not unambiguously state which result from normalizing small non-coding RNA sequences identified from samples of cancer patients with the sequences from expression profiles of samples from healthy patients is (or is not) indicative of oncRNA.

Claims 24-26 are rejected because step “c” of claim 24 recites “…from the cell-free sample to….” There is insufficient antecedent basis for “the cell-free sample” in the claims.

 Claim Rejections - 35 USC § 112
Claims 1, 3-7, 9-17, and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims are inclusive of (1) a genus of “orphan” non-coding RNA (oncRNA) and (2) a genus of “orphan” non-coding RNA (oncRNA) in cell free samples that are not microRNA (miRNA).  However, the written description in this case sets forth 210 structurally unrelated SEQ ID NOs in disclosed tables as examples of oncRNA and that none of these 210 oncRNAS “were previously annotated as miRNAs, snoRNA, or tRNAs” ([0148] on page 51, in particular). While the 210 sequences described as oncRNAS that were not “previously annotated as miRNAs, snoRNA, or tRNAs”, it is unclear whether any (and which) of said 210 sequences are actually (though not “previously annotated”) miRNAs (miRNAs are small non-coding RNAs that regulate gene expression). The specification does not disclose, and the art does not teach, the genus of “orphan” non-coding RNA (oncRNA) or the genus of oncRNA in cell free samples that are not miRNA as broadly encompassed in the claims.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genera.  That is, the specification provides neither a representative number of oncRNA that encompass the genera nor does it provide a description of structural features that are common to the genera so that one of skill in the art can ‘visualize or recognize’ the members of the genus.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. 
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genera, and because the genera are highly variant, the disclosure is insufficient to describe the genera.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genera as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genera, the skilled artisan cannot envision the detailed chemical structure of the encompassed genera, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
In the Reply of 10/19/22, Applicant states the specification lists no fewer than 200 examples of oncRNA. Applicant further states the specification provides a process to identify and sequence oncRNA extracted from samples and one of skill in the art could easily envisage how to identify and sequence oncRNA recited in the claims through straightforward reading of the instant application.
The amendments to the claims and the arguments found in the Reply of 10/19/22 have been carefully considered, but are not deemed persuasive. In regards to the statement that the specification lists no fewer than 200 examples of oncRNA, the examiner agrees that the specification lists at least 210 sequences described as oncRNA. However, the structurally unrelated sequences do not adequately describe a genus of oncRNAs. Further, the 210 structurally unrelated sequences disclosed in tables are described in the specification as examples of oncRNA and that none of these 210 oncRNAS “were previously annotated as miRNAs, snoRNA, or tRNAs” ([0148] on page 51, in particular). While the 210 sequences described as oncRNAS that were not “previously annotated as miRNAs, snoRNA, or tRNAs”, it is unclear whether any (and which) of said 210 sequences are actually (though not “previously annotated”) miRNAs (miRNAs are small non-coding RNAs that regulate gene expression). The specification does not disclose, and the art does not teach, the genus of oncRNA in cell free samples that are not miRNA as broadly encompassed in the claims.  
In regards to the statement that the specification provides a process to identify and sequence oncRNA extracted from samples and one of skill in the art could easily envisage how to identify and sequence oncRNA recited in the claims through straightforward reading of the instant application, the skilled artisan cannot envision the detailed chemical structure of the encompassed genera, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

Claim Rejections - 35 USC § 103
Claim(s) 1, 4-7, 9-17, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (PNAS, 2013, 110(11): 4255-4260) in view of Liao et al (Molecular Cancer, 2010, 9(198): 1-10) as applied to claims 1, 4-6, 9, 13-17, and 20-23 above, and further in view of Zeng (The Long and Short Non-coding RNAs in Cancer Biology, 2016, Chapter 13, pages 391-427), Hood (Seminars in Cell & Developmental Biology, 2017, 67: 29-38), and Litman et al (US 2008/0076674 A1; 3/27/08; 10/19/22 IDS).
The combined method of Williams et al and Liao et al is discussed above.  
Williams et al and Liao et al does not specifically teach serum, urine, lymph, or saliva as the sample of the patient in which SNORD66 non-coding RNA is detected.  However, these deficiencies are made up in the teachings of Zeng, Hood, and Litman et al.
Zeng cites Liao et al as teaching that the non-coding RNA SNORD66 is a biomarker for lung cancer diagnosis in plasma (page 410, in particular). Zeng further teaches non-coding RNAs in plasma are carried by exosomes and that exosomes can be found in nearly all human bodily fluids, including serum, urine, and saliva (page 411, in particular). Hood teaches exosomes are found in lymph (Abstract, in particular). Litman et al teaches methods of detection and analysis of non-coding RNAs, including snoRNAs, from fluid samples wherein the snoRNAs are associated with cancer and wherein the samples include plasma, serum, urine, lymph, and saliva fluids ([0110], in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of determining whether a subject has lung cancer based on the presence of the non-coding RNA SNORD66 of Liao et al in a patient sample wherein the sample is any sample comprising exosomes (such as serum, urine, saliva, and/or lymph) because Zeng cites Liao et al of the combined method as teaching that the non-coding RNA SNORD66 is a biomarker for lung cancer diagnosis in plasma (page 410, in particular), Zeng further teaches non-coding RNAs in plasma are carried by exosomes and that exosomes can be found in nearly all human bodily fluids, including serum, urine, and saliva (page 411, in particular), Hood teaches exosomes found in lymph (Abstract, in particular), and Litman et al teaches plasma, serum, urine, lymph, and saliva fluids as sources of non-coding RNAs, including snoRNAs, associated with cancer ([0110], in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 112
Claims 1, 3-7, 9-17, and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a NEW MATTER rejection.

Claim 1 recites providing a sample comprising an oncRNA molecule and subjecting said oncRNA molecule to reverse transcription wherein the oncRNA molecule is not a microRNA (miRNA).  While the specification discusses 210 structurally unrelated SEQ ID NOs in disclosed tables as examples of oncRNA and that none of these 210 oncRNAS “were previously annotated as miRNAs,…” ([0148] on page 51, in particular), descriptions of providing a sample comprising an oncRNA molecule and subjecting said oncRNA molecule to reverse transcription “wherein the oncRNA molecule is not a microRNA (miRNA)” are not found in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the invention was filed, had possession of the claimed invention.

Claim 3 recites providing a sample comprising an oncRNA molecule and subjecting said oncRNA molecule to reverse transcription wherein the oncRNA molecule is not a microRNA (miRNA) and said oncRNA molecule comprises the nucleotide sequence CUGUGGGACGUGCACCCAG or a functional fragment thereof.  Descriptions of providing a sample comprising an oncRNA molecule and subjecting said oncRNA molecule to reverse transcription “wherein the oncRNA molecule is not a microRNA (miRNA)” and said oncRNA molecule comprises the nucleotide sequence CUGUGGGACGUGCACCCAG or a functional fragment thereof are not found in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the invention was filed, had possession of the claimed invention. Further, the sequence CUGUGGGACGUGCACCCAG does not appear to be present in the originally filed claims or specification and functional fragments of said sequence are not described.

Claim 24 recites a method comprising (c) comparing a databased of one or more known miRNA, tRNA, and snoRNA sequences to sequencing reads, (d) removing sequences of one or more known miRNA, tRNA and snoRNA sequences from sequencing reads to obtain a second set of sequencing reads, and (e) identifying a probability of the presence of orphan, non-coding sequences in the second set of sequencing reads by performing statistical analysis.” Descriptions of methods comprising (c) comparing a databased of one or more known miRNA, tRNA, and snoRNA sequences to sequencing reads, (d) removing sequences of one or more known miRNA, tRNA and snoRNA sequences from sequencing reads to obtain a second set of sequencing reads, and (e) identifying a probability of the presence of orphan, non-coding sequences in the second set of sequencing reads by performing statistical analysis are not found in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the invention was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 101
Claims 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. Abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 24-26 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” (all mental processes) are the “comparing”, “removing”, and “identifying” steps of claim 24. The natural phenomenon is: biological samples comprising small RNA comprise a plurality of orphan, non-coding RNA sequence. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of isolating and sequencing small RNA from a sample wherein the sequenced small RNA happens to include oncRNA (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
and
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); 

Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of isolating and sequencing small RNA from a sample wherein the sequenced small RNA happens to include oncRNA would conventionally and routinely perform such steps. Further, the specification acknowledges “the practice of the present invention will employ, unless otherwise indicated, conventional techniques of molecular biology” (see [0021] on page 7) and acknowledges sequencing small RNA from a sample wherein the sequenced small RNA happens to include oncRNA is performed by known techniques “as recommended by the manufacturer” (See [0145] on page 50, in particular), which is Bioo Scientific. Further, the prior art of Williams et al (PNAS, 2013, 110(11): 4255-4260) teaches providing a cell-free sample (after centrifugation of blood) comprising small non-coding RNAs in 500 L plasma (or serum), isolating mRNA from other components of the cell-free sample using an miRNEasy kit, subjecting said small non-coding RNA to reverse transcription to generate cDNA comprising a sequence corresponding to said small non-coding RNA, and subjecting said cDNA to sequence-by-synthesis that amplifies said cDNA and generates sequencing reads that are processed to identify said small non-coding RNA sequence (see pages 4259-4260 and Supplemental Methods beginning at page 13, in particular). Further, the prior art of Mills et al (Scientific Reports, 2017, article 8089: 1-16) teaches a method comprising isolating and sequencing small RNA from a sample wherein the sequenced small RNA is described as comprising “orphan” snoRNA (see paragraph spanning pages 2-3, in particular).
Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to obtain data regarding characterizing polynucleotide sequences. Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642